DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment filed on 9/16/2020.
Claims 1-5 and 8-20 have been amended.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2020 & 05/11/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20080098031 to Ducharme.

Per claims 1 and 12, Ducharme teaches a computer-implemented method performed using a system that provides an interface for creating user-specified graphical content, the method comprising:
obtaining a content theme from among a plurality of predefined content themes stored at the system, wherein each predefined content theme includes a set of visual components (see at least paragraph [0028] “…a composer project 200 is comprised of one or more layers 102 and each layer is associated with one or more objects 104.  Using the layers 102, the objects 104 and corresponding properties, the composer module 10 is configured to create base themes (i.e. a particular user interface 28 having themeable characteristics) for the end-user to customize using the theme builder 20”);
receiving, at the interface, input for accessing one or more control panels of the system, the one or more control panels each configured to provide control functions that adjusts attributes of the set of visual components in the content theme (see at least paragraph [0029] “The theme builder 20 comprises a layer object engine 30 for receiving and storing information about the layers 102 and objects 104 as defined in the composer module 10.  The theme builder 20 further comprises a theme manager 22 and a mapping manager 26.  The theme manager 22 further comprises a data model 24, which includes screens 300 and attributes 302.  One or more inspectors 330 are defined within a theme building interface 27 for communicating with the data model 24 and customizing the screens 300 and attributes 302…”);
receiving, at the one or more control panels, a selection of a first component from among the set of visual components in the content theme (see at least paragraph [0029] “…the one or more inspectors 330 allow the end-user to select different screens 300 and modify their corresponding screen attributes 302…”), wherein the first component selected from among the set of visual components is linked to at least one second component in the set of visual components (see at least Fig. 1(b));
in response to detecting user interaction with the one or more control panels, adjusting a first visual attribute of the first component based on the control functions of the one or more control panels with which the user interaction occurred (see at least paragraph [0031] “…the attributes 316 that may be customized within the message screen 324 include the date font (i.e. the font family, size, type) and background graphics…”);
causing an adjustment of a second visual attribute of a second component of the at least one second components linked to the first component based on the adjusting of the first visual attribute of the first component (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C. It will be understood by a person skilled in the art, that the global screen attribute 302 may be mapped to more than one object 104 belonging to the same layer 102 as well as being mapped to other objects 104 belonging to other different layers 102.  Advantageously a global screen attribute 302 allows the user to modify a single screen attribute 302 (through the one or more inspectors 330) and this change is reflected in the corresponding objects associated with the different layers 102”); and
creating graphical content that is output at a display of a device, wherein the graphical content is created based on the adjusted first visual attribute of the first component and the adjusted second visual attribute of the second component (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C. It will be understood by a person skilled in the art, that the global screen attribute 302 may be mapped to more than one object 104 belonging to the same layer 102 as well as being mapped to other objects 104 belonging to other different layers 102.  Advantageously a global screen attribute 302 allows the user to modify a single screen attribute 302 (through the one or more inspectors 330) and this change is reflected in the corresponding objects associated with the different layers 102”).

Per claims 2 and 13, Ducharme further teaches
generating an application interface that is output at the display of the device, wherein the application interface comprises representations of the graphical content and is Application No.FiledPage: 4ofl0generated based on adjusted visual attributes of one or more components in the set of visual components in the system (see at least Figs. 2(a), 2(b), 3, 4 & 6).

Per claims 3 and 14, Ducharme further teaches
receiving a selection of a first control panel that provides control functions configured to adjust one or more visual attributes of the first component (see at least paragraph [0029] “The theme builder 20 comprises a layer object engine 30 for receiving and storing information about the layers 102 and objects 104 as defined in the composer module 10.  The theme builder 20 further comprises a theme manager 22 and a mapping manager 26.  The theme manager 22 further comprises a data model 24, which includes screens 300 and attributes 302.  One or more inspectors 330 are defined within a theme building interface 27 for communicating with the data model 24 and customizing the screens 300 and attributes 302…”); and
adjusting the one or more visual attributes of the first component in response to receiving an adjustment parameter after detecting user interaction with the first control panel that triggers the control functions of the first control panel (see at least paragraph [0031] “…the attributes 316 that may be customized within the message screen 324 include the date font (i.e. the font family, size, type) and background graphics…”).  

Per claims 4 and 15, Ducharme further teaches
receiving, at the first control panel, a selection of the second component to create the graphical content that is output at the display of the device (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C…”); and
automatically adjusting the selected second component to have one or more visual attributes that match the adjusted one or more visual attributes of the first component, wherein the second component is automatically adjusted based on the second component being linked to the first component (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C. It will be understood by a person skilled in the art, that the global screen attribute 302 may be mapped to more than one object 104 belonging to the same layer 102 as well as being mapped to other objects 104 belonging to other different layers 102.  Advantageously a global screen attribute 302 allows the user to modify a single screen attribute 302 (through the one or more inspectors 330) and this change is reflected in the corresponding objects associated with the different layers 102”).  

Per claims 5 and 16, Ducharme further teaches
receiving, at the first control panel, a selection of the second component to create the graphical content that is output at the display of the device (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C…”); and
automatically adjusting the selected second component in a manner that is unique to the second component based on the adjusted one or more visual attributes of the first component, wherein the second component is automatically adjusted based on the second component being linked to the first component (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C. It will be understood by a person skilled in the art, that the global screen attribute 302 may be mapped to more than one object 104 belonging to the same layer 102 as well as being mapped to other objects 104 belonging to other different layers 102.  Advantageously a global screen attribute 302 allows the user to modify a single screen attribute 302 (through the one or more inspectors 330) and this change is reflected in the corresponding objects associated with the different layers 102”).

Per claims 6 and 17, Ducharme further teaches
receiving, at the system, a selection of an override configured to modify a linking of the second component to the first component (see at least paragraph [0040] “…the global screen attribute 602 is a background screen attribute 302 which affects the background objects 104 that are associated with a number of different layers 102.  As discussed earlier, the global screen attribute 602 is mapped to the corresponding objects 104 and their relevant graphical properties (i.e. background colour, background pattern types, background images).  Thus, in one example, by modifying this global screen attribute, the change is reflected on the objects corresponding to different layers…”);
Application No.FiledPage: 5ofl0wherein the override enables specific adjustment of the second component such that the second component has one or more visual attributes that differ from one or more visual attributes of the first component (see at least paragraph [0037] “…the date font attribute 316 relating to the message screen 324 maps to the date_header object 210 of the messagelist layer 108 (which is mapped to the messages screen 324).  Thus by changing the font size or font family of the date font attribute 316, the object property (i.e. the font) of the data_header 210 object is also changed…”).  

Per claims 7 and 18, Ducharme further teaches
receiving an adjustment parameter that causes adjustment of a visual attribute of the first component (see at least paragraph [0037] “…the date font attribute 316 relating to the message screen 324 maps to the date_header object 210 of the messagelist layer 108 (which is mapped to the messages screen 324).  Thus by changing the font size or font family of the date font attribute 316, the object property (i.e. the font) of the data_header 210 object is also changed…”); and 
based on the selection of the override, the adjustment parameter that adjusts the visual attribute of the first component does not cause adjustment of a visual attribute of the second component that is linked to the first component in the design system (see at least paragraph [0037] “…the date font attribute 316 relating to the message screen 324 maps to the date_header object 210 of the messagelist layer 108 (which is mapped to the messages screen 324).  Thus by changing the font size or font family of the date font attribute 316, the object property (i.e. the font) of the data_header 210 object is also changed…”).   

Per claims 8 and 19, Ducharme further teaches
wherein receiving the input for accessing the one or more control panels of the design system comprises receiving a selection of at least one of: 
a color control panel (see at least paragraph [0042] “by selecting the banner inspector 302, the user can modify the color scheme and background image that is used in the banner screen 322 that appears across the top of the interface shown in FIG. 3”);
a shape control panel; 
a typography control panel; 
an iconography control panel; or 
an elevation control panel.  

Per claim 9, Ducharme further teaches
wherein: 
the color control panel is configured to provide control functions that adjust color attributes of each component in the set of visual components in the content theme (see at least paragraph [0042] “by selecting the banner inspector 302, the user can modify the color scheme and background image that is used in the banner screen 322 that appears across the top of the interface shown in FIG. 3”);
the shape control panel is configured to provide control functions that adjust shape attributes of each component in the set of visual components in the content theme (see at least paragraph [0027] “The objects 104 can include, for example, fonts, vectors, shapes, images, etc. Each layer 102 can be used to apply an effect to a group of objects 104.  In turn, each object is comprised of properties, such as but not limited to, colour, font family, size bold, italic, anti-aliasing, etc.“); and
the typography control panel is configured to provide control functions that adjust typography attributes of each component in the set of visual components in the content theme (see at least paragraph [0027] “The objects 104 can include, for example, fonts, vectors, shapes, images, etc. Each layer 102 can be used to apply an effect to a group of objects 104.  In turn, each object is comprised of properties, such as but not limited to, colour, font family, size bold, italic, anti-aliasing, etc.“).

Per claims 10 and 20, Ducharme further teaches
wherein: 
the iconography control panel is configured to provide control functions that adjust iconography attributes of each component in the set of visual components in the content theme (see at least paragraph [0027] “The objects 104 can include, for example, fonts, vectors, shapes, images, etc. Each layer 102 can be used to apply an effect to a group of objects 104.  In turn, each object is comprised of properties, such as but not limited to, colour, font family, size bold, italic, anti-aliasing, etc.“); and 
the elevation control panel is configured to provide control functions that adjust elevation attributes of each component in the set of visual components in the content theme (see at least paragraph [0027] “The objects 104 can include, for example, fonts, vectors, shapes, images, etc. Each layer 102 can be used to apply an effect to a group of objects 104.  In turn, each object is comprised of properties, such as but not limited to, colour, font family, size bold, italic, anti-aliasing, etc.“).

Per claim 11, Ducharme further teaches
wherein the graphical content is created at least in response to selection of the first component and adjustment of one or more visual attributes of the first component based on the content theme (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C. It will be understood by a person skilled in the art, that the global screen attribute 302 may be mapped to more than one object 104 belonging to the same layer 102 as well as being mapped to other objects 104 belonging to other different layers 102.  Advantageously a global screen attribute 302 allows the user to modify a single screen attribute 302 (through the one or more inspectors 330) and this change is reflected in the corresponding objects associated with the different layers 102”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180335940 to BEERANA in view of U.S. Pub. No. 20080098031 to Ducharme.

Per claims 1 and 12, BEERANA teaches a computer-implemented method performed using a system that provides an interface for creating user-specified graphical content, the method comprising:
obtaining a content theme from among a plurality of predefined content themes stored at the system, wherein each predefined content theme includes a set of visual components (see at least paragraph [0029] “…an indication to change system-level settings may be received.  The indication may be generated through user or administrator interactions, through automated system configurations, or otherwise.  For example, a high contrast (HC) themes or a telemetry mode may be activated.  The HC themes may be one of several HC themes associated with an accessibility mode that improves visibility for vision-impaired users of a graphical user interface and associated UI elements provided by a computing device…”);
receiving, at the interface, input for accessing one or more control panels of the system, the one or more control panels each configured to provide control functions that adjusts attributes of the set of visual components in the content theme (see at least paragraph [0030] “…the indication to change the system-level settings may be evaluated to determine which system-level settings to implement.  If the system-level settings have been changed to activate an HC themes the method may progress to retrieve operation 108.  If the system-level settings have been changed to activate a telemetry mode, the method may progress to FIG. 1B at transition "A."…”);
receiving, at the one or more control panels, a selection of a first component from among the set of visual components in the content theme, wherein the first component selected from among the set of visual components is linked to at least one second component in the set of visual components (see at least paragraph [0031] “…when the HC theme is activated (e.g., ON), global color settings may be retrieved for the HC theme.  For instance, the global color settings may be coded in a base portion of the encoding for the at least one UI element or may be referenced in the encoding of the at least one UI element and retrieved from memory associated with an operating system of the computing device…”);
in response to detecting user interaction with the one or more control panels, adjusting a first visual attribute of the first component based on the control functions of the one or more control panels with which the user interaction occurred (see at least paragraph [0032] “…the custom color settings encoded for the at least one UI element may be overridden by the global color settings.  That is, in aspects, the global color settings associated with the HC theme may be used to render the at least one UI element instead of the custom color settings encoded for the at least one UI element…”); and
creating graphical content that is output at a display of a device, wherein the graphical content is created based on the adjusted first visual attribute of the first component and the adjusted second visual attribute of the second component (see at least paragraph [0033] “…the at least one UI element may be displayed by the graphical user interface using the global color settings associated with the HC theme.  In this way, automatically updating the rendering of the at least one UI element in compliance with the HC theme may be processed without requiring a developer to encode custom color settings compliant with the HC theme…”).
BEERANA does not explicitly teach
causing an adjustment of a second visual attribute of a second component of the at least one second components linked to the first component based on the adjusting of the first visual attribute of the first component.
	Ducharme teaches an analogous art relates to customizing user interface, comprising:
causing an adjustment of a second visual attribute of a second component of the at least one second components linked to the first component based on the adjusting of the first visual attribute of the first component (see at least paragraph [0039] “…there exists global screen attributes 302 within the data model 24 which are linked to objects 104 associated with more than one layer.  An example of such mapping is shown in FIG. 1(b).  In this case, global screen attribute A3 which is defined within screen A is then linked to object A3 belonging to layer A, object B3 belonging to layer B and object C3 belonging to layer C. It will be understood by a person skilled in the art, that the global screen attribute 302 may be mapped to more than one object 104 belonging to the same layer 102 as well as being mapped to other objects 104 belonging to other different layers 102.  Advantageously a global screen attribute 302 allows the user to modify a single screen attribute 302 (through the one or more inspectors 330) and this change is reflected in the corresponding objects associated with the different layers 102”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of BEERANA to incorporate the teaching of Ducharme to allow one or more UI elements to be adjusted in response to the modification of other UI element in the user interface.  One would have been motivated allow any UI elements link to the modified UI element also be modified in order to reflect the changes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191